Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 9/16/2022. Claims 1-23 are pending.

Response to Arguments
Applicant's arguments filed 9/16 have been fully considered but they are not persuasive. 
Double patenting
In response. DP is withdrawn.

USC 103 rejection
In response. References of record appears to disclose the claims 1-23. 
Claims 1, 12 and 23 may be amended to include the impact of proactive and non-protective assets on the network failure probability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al. (US 20150135012), hereinafter Bhalla, in view of Bonafede et al. (“Bayesian networks for enterprise risk assessment”, 2006, 11 pages, https://arxiv.org/pdf/physics/0607226.pdf ), (cited in IDS), hereinafter Bonafede, further in view of Ji et al. (US 20150331063), (cited in IDS), hereinafter Ji.

1. A method of managing a network with utility assets (Bhalla: e.g., Abstract, managing performance of network components) of an electrical grid, the method comprising: 
determining a historical failure rate for each node of at least a portion of the utility assets over a predetermined period of time (Bhalla: e.g., [0040], Fig 4, blocks 410, 420, determine a failure condition for network nodes with respect to performance metrics, [0038], over a time period); 
determining a relationship of the historical failure rates with one or more physical attributes of one or more of the utility assets (Bhalla: e.g., [0038], [0039], determining performance metrics for a network node based on aggregated measures, including SNR); 
generating a training model based on the historical failure rates and the relationships of the historical failure rates with the one or more physical attributes of the one or more utility assets (Bhalla: [0041], Fig 4, block 440, applying tacked fail condition history, including [0038], the network node performance analytic record, [0039], including network parameters, for each node to model training); 
determining, using the training model, an individual failure probability of each node (Bhalla: [0041], predicting fail condition over a period of time based on the training model); and 
increasing frequency of inspection of one or more nodes based on the network failure probability of the nodes probability (Bhalla: e.g., [0056], using decision trees to predict failure conditions of network nodes to prioritize the maintenance for network nodes that are more likely to fail).
Bhalla does not disclose, but Ji discloses “a network with utility assets of an electrical grid” and “electrical assts of the electrical grid” (Ji: e.g., [0051], power grid of electricity service [0032], with network components). It would have been obvious for of ordinary skill in the art, having Bhalla and Ji filed before the effective filing date, to combine Ji with Bhalla because the network failure prediction framework of Bhalla can be generalized and is applicable to the analysis of electrical grid. 
Combination of Bhalla and Ji does not expressly discloses probability of upstream and downstream in “probability associated with upstream and downstream and electrical grid in computing, using the processor, a downstream failure probability of each of at least a subset of the nodes of the directed graph according to an arrangement of the nodes in the directed graph, the computing the downstream failure probability including: determining whether a path between a selected node of the at least a subset of nodes and a particular node of the directed graph, and computing the downstream failure probability of the selected node based on the determination regarding the path; computing, using the processor, an upstream failure probability of each node of the at least the subset of nodes according to the arrangement of the nodes in the directed graph; computing a network failure probability for each node of the at least the subset of nodes based on the corresponding individual failure probability, the corresponding downstream failure probability, and the corresponding upstream failure probability”. Bonafede discloses
generating, using a processor, a directed graph with each of the utility assets represented as a node in the directed graph, Bonafede: e.g., Figs 1-3, generating a directed graph); 
computing, using the processor, a downstream failure probability of each of at least a subset of the nodes of the directed graph according to an arrangement of the nodes in the directed graph (Bonafede: e.g., page 6, par 4, “Joint equation system for dependent parents”, computing the probabilistic quantity B and F of the directed graph), the computing the downstream failure probability including: 
determining whether a path between a selected node of the at least a subset of nodes and a particular node of the directed graph (Bonafede: e.g., page 6, Fig 2(b), B and F are an example of the selected  and particular node, respectively, where the group of A and B is an example of a subset respectively), and 
computing the downstream failure probability of the selected node based on the determination regarding the path (Bonafede: e.g., page 6, par 4, “Joint equation system for dependent parents”, computing the probabilistic quantity B and F, Fig 2(b), including alpha/ or MBF interprets computing the downstream failure probability of the selected node based on the determination regarding the path); 
computing, using the processor, an upstream failure probability of each node of the at least the subset of nodes according to the arrangement of the nodes in the directed graph (Bonafede: e.g., page 6, par 4, “Joint equation system for dependent parents”, computing the probabilistic quantity from A to B, Fig 2(b), including alpha/ or MAB interprets computing, using the processor, upstream probability of each node according to the arrangement of the nodes in the directed graph); 
computing a network failure probability for each node of the at least the subset of nodes based on the corresponding individual failure probability, the corresponding downstream failure probability, and the corresponding upstream failure probability (Bonafede: e.g., page 6, par 4, “Joint equation system for dependent parents”, computing a conditional or joint probability for a node, such as, B, Fig 2(b), based on at least probabilistic quantities of the conditioning, including alpha/, the parent, including MAB and the child, including MBF, and individual, y, as in Fig 1, where a conditional probabilistic measure, reflecting the topological information, for a node interprets a network probability). Nonetheless, the concepts of upstream and downstream are common in a network. Bhalla teaches failure conditions associated with upstream. It would have been obvious for of ordinary skill in the art, having Bonafede before the effective filing date, to combine Bonafede with the extended Bhalla to improve the accuracy in predicting fail conditions in Bhalla. 

12. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Bhalla discloses a non-transitory computer readable medium (e.g., [0029], a non-transitory computer readable medium).

23. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Bhalla discloses a system (e.g., [0024], [0028], a system with processors and data stores).

2 and 13, further comprising classifying each node in the directed graph (Ji: e.g., [0036], normal or disrupted).3 and 14, wherein the network is an electric power network and the classifying each node includes classifying each node as a non-protective electrical asset, a protective electrical asset, or a physical asset (Hancock: e.g., [0033], failure condition of components of the power grid as an example of protective electrical asset or a physical asset).4 and 15, wherein the protective electrical asset stops the propagation of a failure of one or more other assets through the electrical grid (Ji: e.g., [0077], circuit breakers as an example of stopping propagation of a failure assets through the electrical grid).5 and 16, wherein the determining the individual failure probability of each node includes extrapolating from the training model that is trained with historical data (Bhalla: e.g., Abstract, [0040], training to predict interprets extrapolating from the training model that is trained with historical data).6 and 17, wherein the computing the downstream failure probability for each node is based on a classification of one or more assets downstream of the node (Ji: e.g., [0033], secondary failure or outages).7 and 18, wherein the computing the upstream failure probability for each node involves an iterative process (Ji: e.g., [0028], dynamic failure or [0029], dynamic neighborhood interprets interactively computing the failure rate).8 and 19, wherein the computing the upstream failure probability for each node is based on the network failure probability of upstream nodes of a modified directed graph that omits the node (Bonafede: e.g., page 8, par 2, the computation of C given A and B based on the computation of A and B, where the probability measure of A and B is an upstream of node C and the computation omits C).9 and 20, wherein the computing the network failure probability for each node is also based on a physical failure probability (Ji: e.g., [0032]-0033], each failure probability is an example of a physical failure probability).10 and 21, wherein the managing the network based on the network failure probability of the utility assets includes setting a threshold network failure probability and, when the network failure probability of one of the utility assets exceeds the threshold network failure probability, managing the one of the utility assets as a critical asset (Ji: e.g., Fig 16, the level for determining failure is an example of a threshold, [0044], where the probabilistic measures is based on the number of failures [0025] and evaluating resilience metric is based on the dynamic failure and recovery process, and where [0121], signifying the importance of a component interprets managing the one of the utility assets as a critical asset).11 and 22, wherein, the physical attributes includes an asset type, an asset make, an asset material, or an asset age (Ji: e.g., [0033], types of network components).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Hancock et al. teaches modeling a power grid network as weighted and directed graph and managing electrical distributions based on energy use of network components. Reference Avritzer et al. teaches modeling survivability assessment of power grid networks accounting for the impact of multiple failures including aggregation of failures into upstream and downstream sections.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: mli-wu,chang@uspto.gov.. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	October 2, 2022